CLD-191                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1584
                                       ___________

                                   MATTHEW JONES,
                                          Appellant

                                             v.

               CRISIS INTERVENTION SERVICES, Southern Delaware;
                          DELAWARE STATE POLICE
                     ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                              (D.C. Civil No. 1:16-cv-00005)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 13, 2017
             Before: SHWARTZ, NYGAARD and FISHER, Circuit Judges

                             (Opinion filed: April 19, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      Proceeding pro se, Mathew Jones filed this civil rights action against Crisis

Intervention Services (“CIS”) and the Delaware State Police (collectively, “Defendants”).

Jones supplemented his pleading with a document titled “Amendment to Complaint

Form: Additional Page(s).” We refer to those filings together as “the Complaint.”

      Jones alleged in the Complaint that he has been “feloniously” diagnosed with

schizophrenia. He alleged further that on December 12, 2015, employees of Defendants

arrived at Jones’s home, placed him in handcuffs, and transported him to a 24-hour crisis

center operated by CIS. Jones alleged that CIS has since 1986 (his birth year) taken him

“away for lengths of time where I am forced to ingest drugs that make me very ill and

cause terrible allergic reactions.” Jones requested $175,000,000 in damages.1

      Defendants jointly moved to dismiss Jones’s pleading under Fed. R. Civ. P. 12(b),

and to quash subpoenas Jones had served on two private physicians. Jones filed motions

for summary judgment and leave to amend the Complaint.

      The District Court granted Defendants’ motion to dismiss, and then denied Jones’s

motion for summary judgment as moot. It determined that Defendants—as arms of the

State of Delaware—both were immune from suit for damages under the Eleventh

Amendment. The District Court also determined that Jones failed to state a viable claim

under § 1983, based on Will v. Michigan Department of State Police, 491 U.S. 58, 69

(1989) (the State is not a “person” subject to § 1983). Given those determinations, the

District Court denied on futility grounds Jones’s motion for leave to amend. Finally, the


1
 Jones attached to the Complaint exhibits indicating, among other things, that CIS is an
agency of the State of Delaware.


                                            2
District Court offered an advisory opinion on Defendants’ motion to quash, stating that

“were the case going forward, the Court would need to deny Defendants’ motion.”

       Jones timely appealed.2 We will summarily affirm because the appeal presents no

substantial question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. We agree with the District

Court’s disposition of Defendants’ motion to dismiss. See P. R. Aqueduct and Sewer

Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993) (“Absent waiver, neither a State

nor agencies acting under its control may ‘be subject to suit in federal court’ under the

Eleventh Amendment”) (citation omitted); see also Will, 491 U.S. at 69; Robinson v.

Danberg, 729 F. Supp. 2d 666, 675 (D. Del. 2010). And we therefore find no abuse of

discretion in the District Court’s denial of leave to amend. Cf. Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175 (3d Cir. 2010) (“Under Rule

15(a), futility of amendment is a sufficient basis to deny leave to amend.”).3




2
 We have jurisdiction under 28 U.S.C. § 1291. We review de novo the District Court’s
grant of Defendants’ motion to dismiss. See Maliandi v. Montclair State Univ., 845 F.3d
77, 82 (3d Cir. 2016); Fowler v. UPMC Shadyside, 578 F.3d 203, 206 (3d Cir. 2009).
We review for abuse of discretion its denial of Jones’s motion for leave to amend. See
U.S. ex rel. Schumann v. AstraZeneca Pharm. L.P., 769 F.3d 837, 849 (3d Cir. 2014).
3
  We can only speculate that the District Court opined on Defendants’ motion to quash
subpoenas—a motion that it correctly recognized was moot—because Jones is a prolific
litigant with an almost singular focus on his own mental health. Whatever the District
Court’s motivation, we note for future reference that it “may not render an advisory
opinion.” Burkey v. Marberry, 556 F.3d 142, 149 (3d Cir. 2009).


                                             3